Case 8:20-cv-01798-CEH-AAS Document 81 Filed 07/14/21 Page 1 of 4 PageID 1400



                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION
 RAY STOLL, et al.,

       Plaintiffs,
                                             Case No. 8:20-cv-01798-CEH-AAS
 v.

 MUSCULOSKELETAL INSTITUTE,
 CHARTERED,

     Defendant.
 ________________________/

        DEFENDANT’S LIMITED RESPONSE TO PLAINTIFFS’
      MOTION TO LIFT STAY AND RENEW PLAINTIFFS’ MOTIONS

       Defendant Musculoskeletal Institute, Chartered d/b/a Florida Orthopaedic

Institute (“FOI”), pursuant to Paragraph 4 of the Court’s February 18, 2021 Order

granting FOI’s Motion to Stay [ECF 79] (the “Stay Order”), and in limited response

to Plaintiffs’ Motion to Lift Stay and Renew Plaintiffs’ Motions (the “Motion to Lift

Stay”) [ECF 80] states:

       1.    On February 18, 2021, the Court entered the Stay Order pending the

United States Supreme Court decision in TransUnion v. Ramirez.

       2.    The TransUnion decision — which holds that putative class action

plaintiffs must show “concrete harm” for class certification — was issued on June

25, 2021. See TransUnion LLC v. Ramirez, 141 S. Ct. 2190 (U.S. 2021)

       3.    Pursuant to Paragraph 4 of the Stay Order, the Court directed the

parties, by July 14, 2021, to “move to lift the stay and re-open the case and renew

any previously pending motion.”



                                         1
Case 8:20-cv-01798-CEH-AAS Document 81 Filed 07/14/21 Page 2 of 4 PageID 1401



         4.    First, Defendant has no objection to lifting the stay and re-opening

the case.1

         5.    Second, pursuant to the Stay Order, Defendant renews the following

previously-pending and fully-briefed motions:

               a.    FOI’s Motion to Dismiss Complaint [ECF 14]; and

               b.    FOI’s Objections to Magistrate Order [ECF 44] on FOI’s

                     Motion to Strike Portions of Plaintiffs’ Amended Initial

                     Disclosures and to Stay Case [ECF 29].

         6.    Both pending motions include Notices of Supplemental Authority

regarding two Eleventh Circuit decisions: Muransky v. Godiva Chocolatier, Inc.,

979 F.3d 917 (11th Cir. Oct. 28, 2020) [ECF No. 36] and I Tan Tsao, v. Captiva

MVP Restaurant Partners, LLC, 986 F.3d 1332 (11th Cir. Feb. 4, 2021) [ECF 64].2

         7.    Third, FOI requests time to file Objections to the February 16, 2021

Magistrate Order granting, in part, Plaintiffs’ Motion to Compel [ECF 78] which

was entered two days prior to entry of the Stay Order. Plaintiffs’ request in the

Motion to Lift Stay to “set a deadline for the relief granted” [ECF 80 at p. 3-4] is

premature. The time for FOI to file such Objections to the Magistrate Order was

tolled by the Stay Order.




1 Contrary to Plaintiffs’ representations in the Motion to Lift Stay and the L.R.
3.01(G) Certificate, FOI’s lead counsel did not state to Plaintiffs’ counsel that FOI
“reserved all rights” when it agreed to lifting of the stay. ECF 80 at p. 3, 4.
2
    TransUnion is additional and dispositive authority for granting the motions.

                                          2
Case 8:20-cv-01798-CEH-AAS Document 81 Filed 07/14/21 Page 3 of 4 PageID 1402



      8.      Finally, in an apparent effort to mitigate TransUnion’s substantial

impact on their claims, Plaintiffs inaccurately suggest that FOI made untrue

representations to the Court as to its position on Plaintiffs’ Article III standing

[ECF 80 at p. 2].3 FOI requests leave to file a two-page response to address that

accusation.

      WHEREFORE, FOI (i) renews the aforementioned motions [ECF 14, 44, 36,

64]; (ii) requests the scheduling of a deadline to file Objections to the February 16,

2021 Magistrate Order [ECF 78]; and (iii) requests leave to file a two-page

response to the Motion to Lift Stay to address Plaintiffs’ inaccurate statements as

to FOI’s position on Article III standing.



Dated: July 14, 2021                   s/ Aaron S. Weiss
                                       Alan Rosenthal (FBN 220833)
                                       arosenthal@carltonfields.com
                                       Natalie J. Carlos (FBN 0146269)
                                       ncarlos@carltonfields.com
                                       Aaron S. Weiss (FBN 48813)
                                       aweiss@carltonfields.com
                                       Carlton Fields, P.A.
                                       Suite 1200
                                       700 NW 1st Avenue
                                       Miami, FL 33131
                                       (305) 530-0050

                                       and




3In the parties’ July 12, 2021 meet-and-confer telephone conference, Plaintiffs’
counsel advised FOI’s lead counsel that they intended to only file a “vanilla”
motion limited to lifting the stay, re-opening the case and advising of pending
motions, without including argument or editorializing.

                                          3
Case 8:20-cv-01798-CEH-AAS Document 81 Filed 07/14/21 Page 4 of 4 PageID 1403



                                   Joseph W. Swanson (FBN 29618)
                                   jswanson@carltonfields.com
                                   Carlton Fields, P.A.
                                   Suite 1000
                                   4221 W. Boy Scout Boulevard
                                   Tampa, Florida 33607
                                   (813) 223-7000

                                   Attorneys for Defendant




                                      4
